704 F.2d 1073
Joseph E. BRODIGAN and Irving "Ash" Resnick, Plaintiffs-Appellants,v.W.H. McCORMACK, Defendant-Appellee.
No. 82-5370.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 15, 1983.Decided April 25, 1983.

David Goldwater, Las Vegas, Nev., for defendant-appellee.
J. Walter Park, IV, San Antonio, Tex., for plaintiffs-appellants.
Appeal from the United States District Court for the District of Nevada.
Before WRIGHT, CANBY and BOOCHEVER, Circuit Judges.


1
The notice of appeal filed on April 6, 1982 has no effect because there was pending at the time that it was filed a motion for a new trial and, in the alternative, to amend findings of fact and conclusions of law previously submitted to the trial court.  No new notice of appeal was filed within the prescribed time measured from the date of the entry of the order disposing of the motion.  Fed.R.App.P. 4(a)(4).  It is therefore ordered that the appeal be dismissed for lack of jurisdiction.  Griggs v. Provident Consumer Discount Company, --- U.S. ----, 103 S. Ct. 400, 74 L. Ed. 2d 225 (1982).


2
DISMISSED.